Ireland, J.
(concurring) — The majority correctly determines that the Columbia River Gorge Commission (Commission) had no authority to collaterally invalidate a final county land use decision after the appeals period had expired and construction had begun. However, under 16 U.S.C. § 544m(a)(1) of the Columbia River Gorge National Scenic Area Act (Act), the Commission is clearly within its rights to require Skamania County (County) to enforce its own decision against a property owner flagrantly violating the County’s decision. Rather than vacating the Commission’s findings of facts, conclusions of law, and order in their entirety, this Court should order the Commission to vacate those conclusions of law upon which the Commission’s action was based, to vacate the Commission’s enforcement order, and to remand for further proceedings.
The Columbia River Gorge is a pristine national treasure. Congress and the states of Washington and Oregon struggled mightily to create a vehicle to resolve competing economic, scenic, recreational, cultural, and national resources clashes to protect and support this area and its economy. The Act, ratified by the states of Washington and Oregon marks an unrivaled commitment to the environment which should be nurtured, not thwarted.
The Commission is charged with requiring (through management plans) that residential developments outside urban areas take place without adversely affecting the scenic, cultural, recreation, and natural resources of the *59scenic area. 16 U.S.C. § 544d(d)(8). The Management Plan adopted by Skamania County and approved by the Gorge Commission requires new construction in the Scenic Area to be “ ‘visually subordinate to its setting as seen from key viewing areas.’ ” Majority at 38 (quoting Skamania County Code 22.10.020(B)(1)). Complaining parties, including Friends of the Columbia Gorge (Friends), claim the subject property of Brian and Jody Bea (Beas) violates this requirement of the plan. Although the County’s decision is blamed in part for the violation, the Commission found numerous violations by the Beas of the conditions of approval.
Even though under this Court’s decision, the County’s decision cannot be challenged, the violations of conditions of approval and the County’s failure to enforce, in the face of violations, were proper subjects of the Commission’s administrative action. The Commission has a duty to enforce under § 544m(a)(1) of the Act: “The Commission shall monitor activities of counties pursuant to [the Act] and shall take such actions as it determines are necessary to ensure compliance.” Although subsection (a)(2), relating to the appeal of a final order of the county, carries a time limit, subsections (a)(1) and (3) do not. Under subsection (a)(3) “Civil penalties,” the Commission is authorized to assess civil penalties on any person or entity who willfully violates the management plan or any land use ordinance or any implementation measure or any order issued by the Commission pursuant to the Act.
The testimony taken by the Commission relative to the challenge to the final decision of the County with respect to the Beas’ property is equally relevant to the County’s failure to enforce its decision in the face of numerous violations by the Beas. The Commission specifically found the Beas violated the law:
As discussed above, the County’s decision imposed a number of conditions that appeared to require compliance with the Scenic Area Act, the Management Plan and the implementing ordinances. However, by subsequent failure to enforce these conditions, the County has allowed additional violations of the
*60Scenic laws to occur. Based upon the findings of fact set forth above, the Commission concludes that the County has further violated the Scenic laws by failure to enforce the conditions of approval as follows:
la. Condition # 1: “All developments shall be consistent with the enclosed site plan, unless modified by the following conditions of approval. If modified, the site plan shall be consistent with the conditions of approval.”
lb. As constructed to date, the house is not consistent with the site plan. Furthermore, the property owners have still not submitted a site plan that is consistent with the conditions of approval.
2a. Condition # 2: “All buildings shall be surrounded by a maintained fuel break of 50 feet. . .”
2b. The testimony showed that the third landscape plan submitted by the property owners does not meet either the County landscape requirements (of July 28, 1998, and September 11, 1998) or the fuel break requirements.
3a. Condition # 13: “Dwellings shall be set back at least 200 feet from adjacent properties.”
3b. At the time of the hearing, the house clearly violated this condition because it was approximately 15 feet from the adjacent property to the south.
4a. Condition # 22: “A grading plan shall be submitted by the applicant if more than 100 cubic yards of grading of filling will occur.”
4b. The property owners excavated or disturbed more than 300 cubic yards of material without submitting a grading plan.
5a. Condition # 23: “A new site plan shall be submitted prior to issuance of any building permits. The new site plan shall show one location for each of the proposed buildings. All required screening trees, especially those required for the barn and shop location northeast of the home site (if those sites are chosen), shall also be shown on the new site plan.”
5b. The property owners submitted a new site plan, but it did not comply with County requirements.
6a. Condition # 27: “The proposed residence shall be limited in height so as not to break the skyline nor the tree *61canopy. The house shall be limited to one story with a daylight basement. However the main floor may include a loft so long as the total height of the house, above the floor elevation of the main floor, does not exceed 25 feet.”
6b. In addition to violating the ordinance . . ., this condition has not been complied with by the property owners or enforced by the County. The house clearly breaks the skyline from the Columbia River, a key viewing area.
6c. The county did not enforce its decision that the home was to be one story. The County and the property owners admit that the home is more than a one story home.
7a. Condition # 28: “The building sites for all buildings shall be graded and staked prior to framing the foundations or beginning construction for staff to verify locations. Planning staff needs 72 hours [’] notice to complete these site inspections.”
7b. The building site for the house was not graded and staked prior to construction as required by this condition.
7c. The County did not and has not enforced this condition, including the 72 hour notice requirement.
8a. Condition # 29: “Applicant shall be required to retain all existing vegetation cover screening development from key viewing areas except for the small alders and berry bushes to be removed at building sites. The two existing fir trees, the proposed home will be located between, shall be retained for screening purposes.”
8b. The property owners did not comply with, and the County did not enforce, this condition. Much of the existing vegetation was removed, and the house was not located between the two existing fir trees in a way that provided screening.
9a. The County stop work order provides: “If you fail to satisfy these conditions, then the stop work order will immediately go into effect on the 21st day.”
9b. The conditions were not met but the County failed to enforce the stop work order.
Clerk’s Papers at 23, 112-17.
There is no good reason to require the Commission to go through another administrative fact-finding proceeding to *62cover the same ground. The majority’s decision fosters delay and rewards the violators to the frustration of citizens concerned with the preservation of this unique and irreplaceable landscape. The Commission should be permitted to rely on the prior administrative proceeding to craft an appropriate enforcement order under § 544m(a)(1) or (3).